NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3024-18T1

BENJAMIN A. RAMOS,

          Plaintiff-Appellant,

v.

BOROUGH OF PALISADES
PARK, PALISADES PARK
POLICE DEPARTMENT, JAMES
ROTUNDO, individually and in
his official capacity, CYNTHIA
PIRRERA, individually and in
her official capacity, and DAVID
J. LORENZO, individually and in
his official capacity,

     Defendants.
_______________________________

                    Submitted September 10, 2019 – Decided November 20, 2019

                    Before Judges Hoffman and Currier.

                    On appeal from an interlocutory order of the Superior
                    Court of New Jersey, Law Division, Bergen County,
                    Docket No. L-2374-17.
            Deutsch Atkins, PC, attorneys for appellant (Bruce L.
            Atkins, of counsel; Jason Todd Mushnick, on the
            briefs).

            Florio Perrucci Steinhardt & Cappelli, LLC, attorneys
            for respondent Bergen County Prosecutor's Office
            (Craig P. Bossong, of counsel and on the brief; Kerry
            Cahill, on the brief).

PER CURIAM

      By leave granted, plaintiff appeals from Law Division orders quashing the

subpoena he served on a non-party, the Bergen County Prosecutor's Office

(BCPO) and a later order denying reconsideration.         Having considered the

parties' arguments in light of the record and applicable law, we conclude the trial

court misapplied its discretion by quashing the subpoena. Accordingly, we

vacate and remand for further proceedings.

                                        I

      In April 2017, plaintiff, the former Chief of the Palisades Park Police

Department, filed suit against defendants, Borough of Palisades Park (Borough),

Palisades Park Police Department, Mayor James Rotundo, Councilwoman

Cynthia Pirrera, and Borough Administrator David Lorenzo, alleging a violation

of the Conscientious Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to -8.

In his complaint, plaintiff alleged defendants subjected him to pervasive

harassment in retaliation for an investigation into alleged criminal activity of

                                                                           A-3024-18T1
                                        2
Sergent Mark Messing, the son of Pirrera, which eventually resulted in Sgt.

Messing's indictment and suspension without pay.

      According to plaintiff, defendants made him the target of "frivolous

investigations" in March and April 2016 and filed baseless disciplinary charges

against him, but "never completed [any] disciplinary hearings." Plaintiff further

alleged "[d]efendants hired special counsel to conduct investigations of the

disciplinary charges against [him] contrary to the [Attorney General]

Guidelines 1 and without prior notice to the BCPO."

      The investigation report of special counsel was ultimately forwarded to

the BCPO, which then conducted its own investigation of the allegations against

plaintiff. After completing its investigation, the BCPO concluded there were no

criminal violations by plaintiff.    Following this determination, the BCPO

referred the matter back to the Borough for disposition as to whether plaintiff

violated any rules or regulations.



1
  "N.J.S.A. 40A:14-181 . . . mandate[s] all law enforcement agencies in this
State to adopt and implement policies and procedures 'consistent with' the
guidelines set forth in the 'Internal Affairs Policy and Procedures' manual
promulgated on behalf of the Attorney General by the Division of Criminal
Justice (AG Guidelines)." In re Carroll, 339 N.J. Super. 429, 435 (App. Div.
2001). The AG Guidelines mandate that "[c]omplaints against a law
enforcement executive . . . shall be documented and referred to the county
prosecutor for investigation." AG Guidelines at 15 (Rev. July 2017).
                                                                         A-3024-18T1
                                       3
      According to plaintiff, on May 21, 2016, his physician "qualified [him] as

disabled which rendered him unable to perform any of his job duties. . . ."

Plaintiff alleges the Borough then agreed to permit him to "retire through

ordinary disability (receiving disability pension benefits)[,] rather than

proceeding with an [a]dministrative hearing . . . ." To that end, plaintiff claims

that, on May 25, 2016, he received notification that "the Borough accepted his

offer and that all charges would be dropped with an effective retirement date of

June 1, 2016."

      After he retired on June 1, 2016, plaintiff alleges the Borough proceeded

to retaliate against him for his "whistle-blowing conduct" by deliberately

withholding his retirement benefits; in addition, rather than dismissing the

disciplinary charges against him, the Borough scheduled a hearing on the

charges for September 20, 2016. The hearing was initially postponed to allow

plaintiff to present witnesses; however, plaintiff's counsel then informed counsel

for the Borough that plaintiff "will not be attending nor participating in this

hearing [or] any other hearing concerning administrative charges that may be

held by the Borough. . . ."

      Over two years later, on October 12, 2018, special labor counsel for the

Borough sent plaintiff's counsel a letter advising that the March and April 2016


                                                                          A-3024-18T1
                                        4
disciplinary charges against plaintiff remain unresolved, and that the Borough

"is seeking to conclude these pending disciplinary matters."

      On November 7, 2018, plaintiff served a subpoena duces tecum on the

BCPO seeking the internal affairs records, documents, and information related

to the disciplinary charges against plaintiff. 2 Rather than supply the requested

materials, the BCPO filed a motion to quash the subpoena. Plaintiff filed

opposition and a cross-motion to enforce the subpoena.

      Following oral argument, the judge granted the BCPO's motion to quash

and denied plaintiff's cross-motion. The judge found that the materials sought

in the subpoena "are protected by the self-critical analysis and deliberative

process privileges," which "protect against disclosure of internal investigation

materials." The judge concluded that "the BCPO's communications with the

defendants in furtherance of [its] investigation is outside the scope of . . .

relevance to plaintiff's case."   The judge denied plaintiff's request without

conducting an in camera review of the actual documents.




2
    According to plaintiff's counsel, he "previously requested in discovery
[p]laintiff's complete internal affairs records file maintained by [d]efendants,
wherein [d]efendants provided records from prior investigations, but no internal
affairs records on the disciplinary charges which are now being pursued by the
Borough and which constitute the alleged retaliation and harassment."
                                                                         A-3024-18T1
                                       5
      Plaintiff then filed this appeal, asserting the motion judge's decision to

quash the subpoena served upon the BCPO constituted an abuse of discretion

and misapplication of applicable law. Before the filing of plaintiff's appellate

brief, counsel for the BCPO sent a letter to plaintiff's counsel providing 511

date-stamped documents, "represent[ing] the BCPO's entire file regarding your

client as it relates to the disciplinary charges that the Borough . . . is allegedly

pursuing against your client."

      In response, plaintiff's counsel indicated he would withdraw the appeal

upon receiving "a certification from the BCPO that it has produced all

documents and communications responsive to each item set forth in the

subpoena . . . and has not withheld or redacted any communications or

documents requested in the subpoena . . . ." This appeal continued when the

BCPO failed to provide the requested certification.

      BCPO's respondent's brief claims it has provided "all documents in [its]

possession that relate" to the disciplinary charges against plaintiff.

Nevertheless, the same brief argues that plaintiff's subpoena sought records that

are "privileged" and "confidential," and argues the motion judge properly

quashed plaintiff's subpoena. BCPO's brief fails to explain why it provided

"privileged, confidential" documents it claims is responsive to plaintiff's


                                                                            A-3024-18T1
                                         6
subpoena, after successfully quashing the subpoena. Nor does BCPO's brief

explain why its production of the subpoenaed documents does not constitute a

waiver of its claim of confidentiality of these documents.

                                        II

      We begin our analysis by reviewing some basic principles concerning

discovery.   "An appellate court applies 'an abuse of discretion standard to

decisions made by [the] trial courts relating to matters of discovery.'" C.A. ex

rel. Applegrad v. Bentolila, 219 N.J. 449, 459 (2014) (alteration in original)

(quoting Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344, 371 (2011)).

As a result, "[w]e generally defer to a trial court's disposition of discovery

matters unless the court has abused its discretion or its determination is based

on a mistaken understanding of the applicable law." Rivers v. LSCP'ship, 378

N.J. Super. 68, 80 (App. Div. 2005). In civil actions,

             [p]arties may obtain discovery regarding any matter,
             not privileged, which is relevant to the subject matter
             involved in the pending action. . . . It is not ground for
             objection that the information sought will be
             inadmissible at the trial if the information sought
             appears reasonably calculated to lead to the discovery
             of admissible evidence; nor is it ground for objection
             that the examining party has knowledge of the matters
             as to which discovery is sought.

             [R. 4:10-2(a).]


                                                                          A-3024-18T1
                                         7
      "New Jersey's discovery rules are to be construed liberally in favor of

broad pretrial discovery." Payton v. N.J. Tpk. Auth., 148 N.J. 524, 535 (1997)

(citing Jenkins v. Rainner, 69 N.J. 50, 56 (1976) ("Our court system has long

been committed to the view that essential justice is better achieved when there

has been full disclosure so that the parties are conversant with all the available

facts.")). Nonetheless, "the scope of discovery is not infinite." K.S. v. ABC

Prof'l Corp., 330 N.J. Super. 288, 291 (App. Div. 2000). Rather, it is limited to

information, "not privileged, which is relevant to the subject matter involved in

the pending action[.]" R. 4:10-2(a).

      In McClain v. College Hospital, our Supreme Court considered whether

the investigatory records of a state licensing board should be released for use in

a civil proceeding. 99 N.J. 346, 351 (1985). The Court held that such records

should be released where there is a

            particularized need that outweighs the public interest in
            confidentiality of the investigative proceedings, taking
            into account (1) the extent to which the information
            may be available from other sources, (2) the degree of
            harm that the litigant will suffer from its unavailability,
            and (3) the possible prejudice to the agency's
            investigation.

            [Ibid.]




                                                                          A-3024-18T1
                                        8
The Court noted that, when the inquiry revolves around law enforcement

investigatory information, the situation "invites case-by-case consideration of

whether access would probably so prejudice the possibility of effective law

enforcement that such disclosure would not be in the public interest." Id. at 357.

      With the foregoing discovery principles in mind, we turn to the trial

court's opinion. In her oral decision, the motion judge, in determining that

plaintiff was not entitled to the subpoenaed documents, emphasized that "the

[BCPO] is not a party."       She concluded "the interest of confidentiality"

outweighs "plaintiff's interest in disclosure," as "the [BCPO] must be able to

conduct confidential investigations into allegations of misconduct."

      Based upon our review of the record, we are compelled to remand the

matter to the Law Division for further proceedings. Here, the motion judge did

not explicitly weigh the balancing factors in her ruling. Significantly, the judge

did not conduct an in camera review of the BCPO files to first determine the

relevancy of each document by judging whether each document contains

"evidence having a tendency in reason to prove or disprove any fact of

consequence to the determination of the action." N.J.R.E. 401. The judge's

failure to conduct an in camera review and balance plaintiff's interest in the

records with the BCPO's interest in confidentiality constitutes a mistaken


                                                                          A-3024-18T1
                                        9
exercise of discretion, warranting a remand. The subpoenaed records could very

well play a central role in determining if the charges against plaintiff were

warranted or retaliatory.

      Further, once a document is deemed relevant, the trial judge is required to

"examine each document individually and make factual findings with regard to

why [a plaintiff's] interest in disclosure is or is not outweighed by [the State's]

interest in nondisclosure." Keddie v. Rutgers, 148 N.J. 36, 54 (1997); see also

Hammock by Hammock v. Hoffmann-LaRoche, Inc., 142 N.J. 356, 381-82

(1995) (dealing with sealing of documents in civil cases concerning health,

safety, and consumer fraud, and noting, "[t]he need for secrecy must be

demonstrated with specificity as to each document. . . . [T]he trial court, or a

master appointed for such purpose pursuant to Rule 4:41-1 to -5, must examine

each document individually and make factual findings.").

            When a New Jersey trial court reviews documents in
            camera, it must 'make specific determinations regarding
            plaintiff's access to them, including an expression of
            reasons for the court's rulings.' The trial court must
            examine each document individually, and explain as to
            each document deemed privileged why it has so ruled.

            [Seacoast Builders Corp. v. Rutgers, 358 N.J. Super.
            524, 542 (App. Div. 2003) (quoting Payton, 148 N.J. at
            550).]



                                                                           A-3024-18T1
                                       10
      When stating the reasons for nondisclosure, a judge should "state with

particularity the facts, without disclosing the secrets sought to be protected, that

. . . persuade the court to seal the document or continue it under seal."

Hammock, 142 N.J. at 382. However, where a judge is unable to reveal factual

findings without disclosing the confidential material sought, the disclosure of

those factual findings can be sealed for appellate review, thus permitting a

meaningful determination by this court whether the judge correctly exercised

his or her discretion. See Shuttleworth v. City of Camden, 258 N.J. Super. 573,

589 (1992).

      We further note that the AG Guidelines specifically authorize the release

of "information and records of an internal investigation" when administrative

charges have been brought against an officer and a hearing will be held. AG

Guidelines at 42. The record contains no evidence the Borough has dismissed

the pending administrative charges against plaintiff.

      We are unpersuaded by BCPO's claim that it has now provided all

documents in its possession that relate to the disciplinary charges against

plaintiff, in light of its unexplained failure to supply a certification that it has

produced all requested documents and communications without redaction.




                                                                            A-3024-18T1
                                        11
Under these circumstances, we do not find unreasonable plaintiff's trust-but-

verify response to the BCPO's claim of full compliance.

      We therefore vacate the order under review and remand to the motion

judge with directions to review the subpoenaed records 3 in camera and render a

decision making specific reference to particular documents or groups of

documents and provide factual findings, if necessary, in the form of a separate

sealed decision. Only then can we effectively review the factual basis of the

judge's decision and determine whether she "abused [her] discretion after

weighing the competing considerations of the balancing test." Shuttleworth, 258

N.J. Super. at 588 (quoting State v. Milligan, 71 N.J. 373, 384 (1976)). The

subpoenaed files, and any specific reference to the contents of the subpoenaed

files made by the court following an in camera review, shall remain under seal

pending any subsequent appeal.

      Vacated and remanded. We do not retain jurisdiction.




3
   Since the BCPO has already provided 511 documents to plaintiff, without
reservation, the task confronting the motion judge would be to identify any
remaining documents not yet provided, and then to "examine each document
individually and make factual findings with regard to why [a plaintiff's] interest
in disclosure is or is not outweighed by [the State's] interest in nondisclosure."
Keddie, 148 N.J. at 54.
                                                                          A-3024-18T1
                                       12